Citation Nr: 0214419	
Decision Date: 10/16/02    Archive Date: 10/29/02

DOCKET NO.  98-09 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased rating for chondromalacia of 
the right knee with subluxation of the patella and 
patellofemoral joint syndrome, evaluated 10 percent 
disabling.

2.  Entitlement to an increased rating for chondromalacia of 
the left knee with subluxation of the patella and 
patellofemoral joint syndrome, evaluated 10 percent 
disabling.

3.  Entitlement to a rating greater than 10 percent for 
traumatic arthritis of the right knee.  

4.  Entitlement to a rating greater than 10 percent for 
traumatic arthritis of the left knee.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The appellant had active military service from July 1977 to 
July 1980.

This appeal to the Board of Veterans' Appeals (Board) arises 
from rating decisions of a regional office (RO) of the 
Department of Veterans Affairs (VA).  An April 1998 rating 
decision granted service connection for arthritis due to 
trauma of the right knee and for arthritis due to trauma of 
the left knee.  The effective date of the grant of service 
connection for traumatic arthritis of each knee was March 14, 
1998.  Additionally, a 10 percent evaluation was assigned for 
traumatic arthritis of each knee.  Further, a 10 percent 
rating for chondromalacia of each knee was confirmed and 
continued. 

Hearings were held before an RO hearing officer in December 
1998 and September 1999.  Transcripts of the hearings are of 
record.

The Board entered a decision in July 2000 which granted an 
effective date of June 11, 1997 for service connection for 
traumatic arthritis of the knees.  Additionally, the Board 
remanded for further development the issues on the title page 
of this decision.  The case has been returned to the Board 
for continuation of appellate review.


FINDINGS OF FACT

1.  Chondromalacia of the right knee with subluxation of the 
patella and patellofemoral joint syndrome is manifested 
primarily by some crepitus; the joint is stable.  

2.  Chondromalacia of the left knee with subluxation of the 
patella and patellofemoral joint syndrome is manifested 
primarily by some crepitus; the joint is stable.  

3.  Traumatic arthritis of the right knee is manifested 
primarily by some loss of motion; flexion is greater than 60 
degrees and extension is normal.

4.  Traumatic arthritis of the left knee is manifested 
primarily by some limitation of motion; flexion is greater 
than 60 degrees and extension is normal.


CONCLUSIONS OF LAW

1.  A rating greater than 10 percent for chondromalacia of 
the right knee with subluxation of the patella and 
patellofemoral joint syndrome is not warranted.  38 U.S.C.A. 
§§ 1155, 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 1991 
& Supp. 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5257 
(2001), 66 Fed. Reg. 45,620 (August 29, 2001) (to be codified 
at sections including 38 C.F.R. §§ 3.102, 3.159 and 3.326).

2.  A rating greater than 10 percent for chondromalacia of 
the left knee with subluxation of the patella and 
patellofemoral joint syndrome is not warranted.  38 U.S.C.A. 
§§ 1155, 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 1991 
& Supp. 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5257 
(2001), 66 Fed. Reg. 45,620 (August 29, 2001) (to be codified 
at sections including 38 C.F.R. §§ 3.102, 3.159 and 3.326).

3.  A rating greater than 10 percent for traumatic arthritis 
of the right knee is not warranted.  38 U.S.C.A. §§ 1155, 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 1991 & Supp. 
2002); 38 C.F.R. § 4.71a, Diagnostic Code 5010-5003 (2001), 
66 Fed. Reg. 45,620 (August 29, 2001) (to be codified at 
sections including 38 C.F.R. §§ 3.102, 3.159 and 3.326).

4.  A rating greater than 10 percent for traumatic arthritis 
of the left knee is not warranted.  38 U.S.C.A. §§ 1155, 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 1991 & Supp. 
2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5010-5003 (2001), 
66 Fed. Reg. 45,620 (August 29, 2001) (to be codified at 
sections including 38 C.F.R. §§ 3.102, 3.159 and 3.326).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

Service medical records reflect that the veteran reported 
that he was hit from behind during a ball game and heard a 
pop in the left knee.  He also reported a twisting injury to 
the right knee.  The impression was bilateral subluxing 
patellas.  

The veteran was examined by VA in September 1980.  The 
diagnoses included chondromalacia of the left knee, 
chondromalacia of the right knee, and subluxation of the 
patella bilaterally.

VA outpatient reports, dated from May 1997 to May 1999, 
reflect the veteran's complaints of knee pain.  In May 1997, 
it was found that the left knee was positive for crepitus.  
There was no effusion or signs of inflammation.  McMurray's 
sign and the drawer sign were negative.  The right knee was 
positive for crepitus.  Effusion was noted.  McMurray's sign 
and the drawer sign were negative.  The knees had slight to 
mild tenderness.  No rubor or calor was detected.  In July 
1997, range of motion of the right knee was from 0 degrees to 
110 degrees with pain.  There was a negative pivot shift and 
Lachman's test.  The assessment was arthritis of the 
patellofemoral joint, possible knee instability.  

The veteran underwent right knee arthroscopy at a VA medical 
facility in September 1997.  The diagnosis was patellofemoral 
chondromalacia with patellar malalignment.  During surgery, 
no meniscal tears were found.  The anterior cruciate ligament 
was described as pristine.  Tracking of the patella at the 
end of the surgery was observed, and it was noted that it 
tracked down the middle.

A VA orthopedic examination was performed in March 1998.  The 
examiner stated that the claims folder was not available for 
review.  The veteran indicated that arthroscopic surgery in 
September 1997 had not been helpful and that he continued to 
experience pain.  He had received physical therapy and 
currently wore a brace on the right knee.  He had pain daily 
in both knees.  He took narcotic strength medications for 
pain.  Clinical inspection of the knees showed range of 
motion from 0 degrees to 130 degrees bilaterally.  The 
anterior cruciate ligaments, posterior cruciate ligaments, 
medial collateral ligaments and lateral collateral ligaments 
were completely intact with no evidence of instability.  The 
veteran's right knee showed an effusion, as well as palpable 
lateral release.  The veteran had a positive grind test of 
the knees and had moderate to severe crepitus of the 
patellofemoral joint.  He had a positive apprehension test 
with both patellae, but he was able to move the patella on 
the right side over 50 percent medially; on the left side 
over 30 percent medially.  The examiner was unable to 
dislocate the patella.  The arthroscopic portals were well-
healed with no evidence of infection.  

X-rays of the knees were interpreted as showing moderate to 
severe degenerative changes on both the lateral and medial 
sites, worse on the right than the left.  Osteophytes were 
seen both laterally and medially on the right side and 
decreased joint space and mild osteophytes were seen on the 
left side.  Also seen bilaterally was irregularity of the 
surface of the patella, as well as the femoral trochlea with 
decreased joint space and osteophytes, consistent with 
moderate degenerative changes.  

The examiner remarked that the veteran maintained range of 
motion of the knees from 0 degrees to 130 degrees, but had 
pain at the extremes of motion.  He noted that the veteran 
had marked degenerative changes of the knees and would 
require surgery, including possible removal of the 
patella/total knee replacement.  The assessment was that the 
veteran had moderate to severe disability of the knees 
bilaterally, the right knee worse than the left knee.  

A hearing was held before a VA hearing officer in December 
1998.  In testimony, the veteran related that he had 
swelling, grinding, locking up and severe pain of the knees.  
He had been given crutches and braces for his knee, and 
occasionally used crutches.  The knees locked up about five 
to six times per month.  He could not walk up or down stairs 
because of knee pain.  He had taken morphine temporarily for 
knee pain and also used Darvocet.  He had been advised by 
physicians that he would eventually have to undergo bilateral 
knee replacements.  

Received in January 1999 were reports from Grand Strand 
Hospital reflecting the veteran's treatment from April 1994 
to June 1995.  He was treated for conditions which are not 
the subjects of this appeal.  

A hearing was held before a VA hearing officer in September 
1999.  In testimony, the veteran related that he had a 22-
year history of the knees giving out, subluxation of the 
patellae, and popping with occasional locking.

The veteran was afforded a VA orthopedic examination in 
October 2000.  The examiner stated that the claims folder had 
been reviewed.  The veteran complained of bilateral knee 
pain.  On clinical inspection, active range of motion of the 
knees was from 0 degrees to 130 degrees.  Muscle strength of 
the quadriceps and hamstrings was 5/5.  The patellar 
apprehension test was negative bilaterally.  The Apley 
grinding test was negative bilaterally.  There was no pain on 
palpation of any of the knee compartments.  There was no 
edema or erythema of the knees.  There were no bony or soft 
tissue abnormalities of the knees.  There was no mediolateral 
or anteroposterior instability of the knees.  Gait was 
completely nonantalgic.  The veteran did not use any 
assistive device, and there was no limp.  The assessment was 
that the veteran had pain in the knees with degenerative 
joint disease of both knees.  The examiner remarked that 
there was no subluxation or lateral instability of the knees.  
There was observed to be no functional loss of the knees due 
to pain, weakness fatigability or incoordination.  

A January 2001 VA medical report reflects x-ray examination 
of the veteran's knees.  The impression was osteoarthritis of 
both knees, the right knee greater than the left knee.

II.  Analysis

On November 9, 2000, the President approved the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096, which made several amendments to the law 
governing VA claims.  Among other things, this law eliminates 
the concept of a well-grounded claim and redefines the 
obligations of VA with respect to its duty-to-assist 
obligation.  It revised section 5103 to impose on VA, upon 
receipt of a complete or substantially complete application, 
a duty to notify the claimant of any information, and any 
medical or lay evidence, not already submitted that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West Supp. 2001).  The VCAA also provides that VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate his claim, and provide a medical 
examination when such an examination is necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A (a)(1), (d) (West 
Supp. 2001).  Implementing regulations were promulgated at 
66 Fed. Reg. 45,620 (August 29, 2001) (to be codified at 
sections including 38 C.F.R. §§ 3.102, 3.159 and 3.326).

As the appellant's claims were pending when the new Act and 
regulations pertaining to the VA's duty to assist were 
revised, he is entitled to the version of the applicable 
criteria most favorable to him.  Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  The Board has considered both the old law 
and regulations pertaining to the VA's duty to assist, and 
the VCAA and the revised regulations and finds that the VCAA 
and the revised regulations are more favorable to the 
appellant as these expand the duty to assist.  Moreover, in 
Janssen v. Principi, 15 Vet. App. 370 (2001), the Court noted 
that the VA's General Counsel had determined that the VCAA is 
more favorable to claimants than the law in effect prior to 
its enactment.  See VAOPGCPREC 11-2000 (Nov. 27, 2000).  
Therefore, VCAA and the revised regulations will be applied 
in this case.  Karnas, supra.  

By the May 1998 statement of the case and the June 1998, 
December 1998, March 1999 and March 2001 supplemental 
statements of the case provided the appellant, the RO 
discussed the pertinent evidence, provided the laws and 
regulations governing the claim, and essentially notified the 
appellant of evidence needed to prevail on his claims.  Also, 
in a letter dated in March 2001, the RO specifically informed 
the veteran of the VCAA and its requirements and of what 
information he needed to provide in the event that there were 
outstanding private treatment records that VA needed to 
retrieve.  The veteran was alternately advised that he could 
obtain the records himself and send them to the RO.  Further, 
he was advised that the RO would obtain VA medical records 
identified by the veteran.  Accordingly, the statutory and 
regulatory requirement that VA notify a claimant as to what 
evidence, if any, will be obtained by the claimant and what 
evidence, if any, will be retrieved by VA, has been met.  See 
Quartuccio v. Principi, 16 Vet App. 183 (2002) (addressing 
the duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159).  

Pertinent postservice medical records have been associated 
with the record, and the appellant has undergone examination 
in connection with the claims on appeal.  Furthermore, the 
appellant has had the opportunity to testify at a hearing.  
Significantly, he has not identified any additional existing 
evidence that is necessary for a fair adjudication of his 
claims that has not been obtained.  There is no indication 
that additional evidence exists and can be obtained on the 
issues here in question.  Adjudication of this appeal, 
without referral to the RO for further consideration under 
the new law and regulations, poses no risk of prejudice to 
the appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993).

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2001).  Separate 
diagnostic codes identify the various disabilities and the 
criteria that must be met for specific ratings.  The 
regulations require that, in evaluating a given disability, 
the disability be viewed in relation to its whole recorded 
history.  38 C.F.R. § 4.2 (2001).  However, where entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, it is the present level 
of disability which is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  Also, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2001).

As the veteran takes issue with the initial rating assigned 
when service connection was granted for traumatic arthritis 
of each knee, the Board must evaluate the relevant evidence 
since the effective date of the award; it may assign separate 
ratings for separate periods of time based on facts found, a 
practice known as "staged" ratings.  Fenderson v. West, 12 
Vet. App. 119 (1999).

The veteran's service-connected bilateral knee disability 
includes traumatic arthritis.  Arthritis, due to trauma, 
substantiated by x-ray findings, is rated as degenerative 
arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  

Degenerative arthritis (hypertrophic or osteoarthritis) 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under diagnostic code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003 (2001).

A noncompensable rating is warranted for limitation of 
flexion of the leg to 60 degrees.  A 10 percent rating is 
warranted for limitation of flexion of the leg to 45 degrees.  
A 20 percent rating is warranted for limitation of flexion of 
the leg to 30 degrees.  A 30 percent rating is warranted for 
limitation of flexion of the leg to 15 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5260. (2001)

A noncompensable rating is warranted for limitation of 
extension of the leg to 5 degrees.  A 10 percent rating is 
warranted for limitation of extension of the leg to 10 
degrees.  A 20 percent rating is warranted for limitation of 
extension of the leg to 15 degrees.  A 30 percent rating is 
warranted for limitation of extension of the leg to 20 
degrees.  A 40 percent rating is warranted for limitation of 
extension of the leg to 30 degrees.  A 50 percent rating is 
warranted for limitation of extension of the leg to 45 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261. (2001)

A 10 percent rating is warranted for slight knee impairment 
involving recurrent subluxation or lateral instability.  A 20 
percent rating is warranted for moderate knee impairment.  A 
30 percent rating is warranted for severe knee impairment.  
38 C.F.R. § 4.71a, Diagnostic Code 5257.  

Evaluation of disabilities of the musculoskeletal system 
includes consideration of functional loss due to such 
problems as weakness, excess fatigability, incoordination or 
pain, including pain from arthritis, pursuant to the 
provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59 (2001).  Notable 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (2001).

In recent precedent opinions, the VA General Counsel has held 
that separate ratings may be assigned for X-ray findings of 
arthritis with limitation of motion of the knee (Diagnostic 
Codes 5003-5010) and for instability of a knee (Diagnostic 
Code 5257).  VAOPGCPREC 23-97 and 9-98.  Here, separate 
ratings have been assigned for arthritis with limitation of 
motion for each of the veteran's knees, and for instability 
of each of his knees.

Range of motion of a knee is from 0 degrees of extension to 
140 degrees of flexion.  38 C.F.R. § 4.71, Plate II (2001).  

As to the evaluation to be assigned for arthritis, the 
evidence shows that each of the veteran's knees exhibits 0 
degrees of extension.  The veteran's right knee displays at 
least 110 degrees of flexion.  The left knee displays 130 
degrees of flexion.  In fact, the two most recent VA 
examinations for rating purposes showed each knee had flexion 
to 130 degrees.  The veteran's right knee flexion of at least 
110 degrees would also be rated as 0 percent, i.e., as 
noncompensable under Diagnostic Code 5260.  His left knee 
flexion of at least 130 degrees would also be rated as 0 
percent, i.e., as noncompensable under Diagnostic Code 5260.  
A noncompensable limitation of flexion of the each knee 
resulting from traumatic arthritis warrants assignment of no 
more than a 10 percent evaluation under Diagnostic Codes 
5010-5003.  The veteran has no limitation of extension of 
either knee.  Accordingly, there is no basis for assignment 
of rating greater than 10 percent for traumatic arthritis of 
either knee based on limitation of flexion of a joint 
affected by traumatic arthritis under Diagnostic Code 5260.

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Appeals for Veterans Claims held that in evaluating 
a service-connected joint, the Board must consider functional 
loss due to pain under 38 C.F.R. § 4.40 and functional loss 
due to weakness, fatigability, incoordination or pain on 
movement of a joint under 38 C.F.R. § 4.45.  The Board has 
taken note of the veteran's testimony regarding functional 
loss of the knees, including reported inability to go up or 
down stairs.  The Board is also aware of the veteran's 
statement that knee pain is so severe that he once needed 
narcotic strength medication and continues to take Darvocet.  
However, on the most recent VA examination for purposes of 
rating the knees, the examiner specifically determined that 
there was no functional loss of the knees due to pain, 
weakness, fatigability or incoordination.  Accordingly, an 
increased evaluation based on functional loss alone is not 
warranted. 

As to the chondromalacia, the evidence shows that the veteran 
has some crepitus or grinding of the knees, and right knee 
instability was suspected when the veteran was evaluated at a 
VA clinic.  However, two subsequent VA examinations for 
rating purposes verified no instability of either knee.  In 
addition, an arthroscopic examination of the right knee 
demonstrated no meniscus tears and an intact anterior 
cruciate ligament.  The veteran has good strength of muscles 
supporting the knees.  In all, the knees do not exhibit 
symptoms of moderate impairment.  The criteria for assignment 
of more than a 10 percent evaluation for either knee under 
Diagnostic Code 5257 are not satisfied.  

The Board has considered the veteran's assertion that his 
knee disorders are so severe that he will eventually require 
surgery for knee replacement.  That assertion finds support 
in the assessment of a VA physician who indicated that 
degenerative changes of the veteran's knees might someday 
necessitate a bilateral knee replacement.  As noted above, 
disability is rated primarily on the level of current 
impairment.  The veteran is, of course, free to reopen claims 
for increased ratings for his knee disorders by the 
submission of medical evidence demonstrating that the 
disorders have worsened, including medical evidence of any 
knee replacement.  

The Board has taken note of the assessment of a VA physician 
in March 1998 that the veteran had moderate to severe knee 
disability.  However, the examiner was commenting in terms of 
his overall assessment of the condition and not on his 
evaluation of any recurrent subluxation or lateral 
instability.  The current ratings assigned for each knee, 
including separate evaluations for the arthritis and for 
chondromalacia, are in keeping with the disability picture 
presented by the medical findings.

In addition, to consideration of the above Diagnostic Codes, 
the board has also considered evaluation of the veteran under 
Diagnostic Code 5258 pertaining to disability of the 
semilunar cartilage.  However, there is no evidence of 
dislocated semilunar cartilage.  

Finally, the Board has considered whether a "staged" rating 
is appropriate for traumatic arthritis of either of the 
veteran's knees.  The record, however, does not support 
assigning different percentage disability ratings during the 
period in question.  Fenderson, supra.  

For all the foregoing reasons, the claims for ratings greater 
than those currently assigned for any of the veteran's knee 
disabilities must be denied.  In reaching this conclusion, 
the Board has considered the applicability of the benefit-of-
the-doubt doctrine.  However, as the preponderance of the 
evidence is against the appellant's claims, that doctrine is 
not applicable in the instant appeal.  38 U.S.C.A. 5107(b).


ORDER

An increased rating for chondromalacia of the right knee with 
subluxation of the patella and patellofemoral joint syndrome 
is denied.  

An increased for chondromalacia of the left knee with 
subluxation of the patella and patellofemoral joint syndrome 
is denied.  

A rating greater than 10 percent for traumatic arthritis of 
the right knee is denied.  

A rating greater than 10 percent for traumatic arthritis of 
the left knee is denied.  



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

